Exhibit 10.2





EXECUTION VERSION
















REGISTRATION RIGHTS AGREEMENT
dated as of February 28, 2020
between
ATHENE HOLDING LTD.
AND
APOLLO GLOBAL MANAGEMENT, INC.





--------------------------------------------------------------------------------






TABLE OF CONTENTS                                    Page


ARTICLE I DEFINITIONS
..........................................................................,......................
1
Section 1.1 Definitions
.........................................................................................................
1
Section 1.2 Interpretation
.....................................................................................................
4


ARTICLE II REGISTRATION RIGHTS
............................................................................. 6
Section 2.1 Demand Registration
.........................................................................................
6
Section 2.2 Piggyback Registration
....................................................................................
10
Section 2.3 Shelf Registration
............................................................................................
11
Section 2.4 Withdrawal Rights
...........................................................................................
13
Section 2.5 Holdback
Agreements.......................................................................................
13
Section 2.6 Registration Procedures
...................................................................................
14
Section 2.7 Registration
Expenses......................................................................................
19
Section 2.8 Registration Indemnification
........................................................................... 20
Section 2.9 Request for Information; Certain Rights
......................................................... 22


ARTICLE III REPRESENTATIONS AND WARRANTIES
............................................. 23
Section 3.1 Representations and Warranties of Prime Parent
............................................. 23
Section 3.2 Representations and Warranties of the Company
............................................ 24


ARTICLE IV MISCELLANEOUS
....................................................................................
24
Section 4.1 Notices
.............................................................................................................
24
Section 4.2 Severability
......................................................................................................
25
Section 4.3
Counterparts.....................................................................................................
25
Section 4.4 Entire Agreement; No Third Party Beneficiaries
............................................ 26
Section 4.5 Further Assurances
..........................................................................................
26
Section 4.6 Governing Law; Equitable Remedies
.............................................................. 26
Section 4.7 Consent To Jurisdiction
...................................................................................
26
Section 4.8 Amendments; Waivers
.....................................................................................
27
Section 4.9 Assignment
......................................................................................................
27
Section 4.10 Effectiveness
..................................................................................................
27
Section 4.11
Term................................................................................................................
27








i



--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of February 28, 2020,
among Apollo Global Management, Inc. (“Holder”) and Athene Holding Ltd. (the
“Company”).
WHEREAS, pursuant to that certain Transaction Agreement, dated as of October 27,
2019, by and among the Company, the Holder and the Apollo Operating Group (the
“Transaction Agreement”), the Company has agreed to issue or transfer, directly
or indirectly, to the Apollo Operating Group (i) 27,959,184 Shares (as defined
below) in exchange for 29,154,519 Operating Group Units (as defined in the
Transaction Agreement) and (ii) 7,575,758 Shares in exchange for $350,000,000
(collectively, the “Share Transfers”);
WHEREAS the Company has also granted to Holder the right to purchase additional
Shares from the Company under certain circumstances; and
WHEREAS, in connection with, and effective upon, the date of completion of the
Share Transfers (the “Closing Date”), the Company and Holder wish to set forth
certain understandings between such parties.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following terms have
the following meanings:
“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such first Person. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Apollo Operating Group” means any carry vehicles, management companies or other
entities formed by Holder or its Affiliates to engage in the asset management
business (including alternative asset management) and receiving management fees,
incentive fees, fees paid by Portfolio Companies, carry or other remuneration
which are directly owned by Holder or its Subsidiaries and AP Professional
Holdings, L.P. and which are not Subsidiaries of another member of the Apollo
Operating Group, excluding any Funds and any Portfolio Companies. As of the date
hereof, the Apollo Operating Group consists of Apollo Principal Holdings I,
L.P., a Cayman Islands exempted limited partnership, Apollo Principal Holdings
II, L.P., a Cayman Islands exempted limited partnership, Apollo Principal
Holdings III, L.P., a Cayman Islands exempted limited partnership, Apollo
Principal Holdings IV, L.P., a Cayman Islands exempted limited partnership,
Apollo Principal Holdings V, L.P., a Cayman Islands exempted limited







--------------------------------------------------------------------------------





partnership, Apollo Principal Holdings VI, L.P., a Cayman Islands exempted
limited partnership, Apollo Principal Holdings VII, L.P., a Cayman Islands
exempted limited partnership, Apollo Principal Holdings VIII, L.P., a Cayman
Islands exempted limited partnership, Apollo Principal Holdings IX, L.P., a
Cayman Islands exempted limited partnership, Apollo Principal Holdings X, L.P.,
a Cayman Islands exempted limited partnership, Apollo Principal Holdings XI,
LLC, an Anguilla limited liability company, Apollo Principal Holdings XII, L.P.,
a Cayman Islands exempted limited partnership and AMH Holdings (Cayman), L.P., a
Cayman Islands exempted limited partnership.
“Beneficial Owner” means, a Person who directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise has or shares:
(A) voting power, which includes the power to vote, or to direct the voting of,
such security and/or (B) investment power, which includes the power to dispose,
or to direct the disposition of, such security. The terms “Beneficially Own” and
“Beneficial Ownership” have correlative meanings.
“Board” means the board of directors of the Company or any duly authorized
committee thereof.
“Bye-laws” means the Bye-laws of the Company, as they may be amended,
supplemented, restated or otherwise modified from time to time.
“Company” shall have the meaning set forth in the preamble to this Agreement.
“Demand” has the meaning set forth in Section 2.1(a).
“Demand Registration” has the meaning set forth in Section 2.1(a).
“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.
“Form S-3” has the meaning set forth in Section 2.3.
“Free Writing Prospectus” has the meaning set forth in Section 2.6(a)(iii).
“Governmental Entity” means any Federal, state, county, city, local or foreign
governmental, administrative or regulatory authority, commission, committee,
agency or body (including any court, tribunal or arbitral body).
“Holder” has the meaning set forth in the preamble to this Agreement.


2



--------------------------------------------------------------------------------





“Inspectors” has the meaning set forth in Section 2.6(a)(viii).
“Long-Form Registration” has the meaning set forth in Section 2.1(c).
“Losses” has the meaning set forth in Section 2.8(a).
“Marketed Underwritten Offering” has the meaning set forth in Section 2.1(e).
“Non-Marketed Underwritten Offering” has the meaning set forth in Section
2.1(f).
“Non-Underwritten Shelf Takedown” has the meaning set forth in Section 2.1(f).
“Other Demanding Sellers” has the meaning set forth in Section 2.2(b).
“Person” shall be construed broadly and includes any individual, corporation,
firm, partnership, limited liability company, joint venture, estate, business,
association, trust, Governmental Entity or other entity.
“Piggyback Notice” has the meaning set forth in Section 2.2(a).
“Piggyback Registration” has the meaning set forth in Section 2.2(a).
“Piggyback Seller” has the meaning set forth in Section 2.2(a).
“Proceeding” has the meaning set forth in Section 4.7.
“Records” has the meaning set forth in Section 2.6(a)(viii).
“Registrable Amount” means a number of Registrable Securities representing at
least the lesser of (i) 1.0% of the total Shares then outstanding (taking into
account for this purpose all vested and unvested Shares, if any) and (ii) $40
million (such value shall be determined based on the value of such Registrable
Securities, in each case on the date immediately preceding the date upon which
the Demand or Shelf Notice, as applicable, has been received by the Company).
“Registrable Securities” means any Shares currently owned or hereafter acquired
by any Shareholder (whether acquired upon conversion, exchange or exercise of
any securities, through open market purchases, or otherwise). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) such securities have been sold or otherwise transferred by
the holder thereof pursuant to an effective registration statement or (ii) such
securities are sold in accordance with Rule 144 (or any successor provision)
promulgated under the Securities Act, in each case to a person other than a
Shareholder or an eligible assignee of a Shareholder under Section 4.9.
“Registration Expenses” has the meaning set forth in Section 2.7.


3



--------------------------------------------------------------------------------





“Requesting Shareholder” means one or more Shareholders (and its affiliates) who
collectively beneficially own, outstanding shares of Common Stock.
“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.
“Selected Court” has the meaning set forth in Section 4.7.
“Selling Shareholder Expenses Cap” has the meaning set forth in Section 2.7.
“Selling Shareholders” means the Persons named as selling shareholders in any
registration statement under Article II hereof and who is the Beneficial Owner
of Registrable Securities being offered thereunder.
“Share Transfers” has the meaning set forth in the recitals to this Agreement.
“Shareholder” and “Shareholders” shall mean Holder together with its successors,
permitted transferees and permitted assigns.
“Shares” means the shares of Common Stock of the Company, $0.001 par value per
share, and any equity securities issued or issuable in exchange for or with
respect to such shares of Common Stock (i) by way of a dividend, split or
combination of shares or (ii) in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization.
“Shelf Notice” has the meaning set forth in Section 2.3.
“Shelf Registration Statement” has the meaning set forth in Section 2.3.
“Short-Form Registration” has the meaning set forth in Section 2.1(c).
“Suspension Period” has the meaning set forth in Section 2.3(d).
“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.
“Underwritten Offering Notice” has the meaning set forth in Section 2.1(f).
“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.


4



--------------------------------------------------------------------------------





Section 1.2    Interpretation. In this Agreement, unless the context otherwise
requires:
(a)    words importing the singular include the plural and vice versa;
(b)    pronouns of either gender or neuter shall include, as appropriate, the
other pronoun forms;
(c)    a reference to a clause, party, annex, exhibit or schedule is a reference
to a clause of, and a party, annex, exhibit and schedule to this Agreement, and
a reference to this Agreement includes any annex, exhibit and schedule hereto;
(d)    a reference to a statute, regulation, proclamation, ordinance or by-law
includes all statues, regulations, proclamations, ordinances or by-laws
amending, consolidating or replacing it, whether passed by the same or another
Governmental Entity with legal power to do so, and a reference to a statute
includes all regulations, proclamations, ordinances and by-laws issued under the
statute;
(e)    a reference to a document includes all amendments or supplements to, or
replacements or novations of that document;
(f)    a reference to a party to a document includes that party’s successors,
permitted transferees and permitted assigns;
(g)    the use of the term “including” means “including, without limitation”;
(h)    the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole, including the annexes, schedules and
exhibits, as the same may from time to time be amended, modified, supplemented
or restated, and not to any particular section, subsection, paragraph,
subparagraph or clause contained in this Agreement;
(i)    the title of and the section and paragraph headings used in this
Agreement are for convenience of reference only and shall not govern or affect
the interpretation of any of the terms or provisions in this Agreement;
(j)    where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates;
(k)    the language used in this Agreement has been chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party; and
(l)    unless expressly provided otherwise, the measure of a period of one (1)
month or year for purposes of this Agreement shall be that date of the following
month or year corresponding to the starting date, provided that if no
corresponding date exists, the measure shall be that date of the following month
or year corresponding to the next day following the starting date (for example,
one (1) month following February 18 is March 18, and one (1) month following
March 31 is May 1 (or in the case of January 29, 30 or 31, the following month
shall be March 1)).


5



--------------------------------------------------------------------------------





ARTICLE II
REGISTRATION RIGHTS
Section 2.1    Demand Registration.
(a)    One or more Requesting Shareholders shall be entitled to make a written
request of the Company (a “Demand”) for registration under the Securities Act of
an amount of Registrable Securities that, in the aggregate taking into account
all of the Requesting Shareholders, equals or is greater than the Registrable
Amount (a “Demand Registration”) and thereupon the Company will, subject to the
terms of this Agreement, use its commercially reasonable efforts to effect the
registration as promptly as practicable under the Securities Act of:
(i)    the offer and sale of the Registrable Securities which the Company has
been so requested to register by the Requesting Shareholders for disposition in
accordance with the intended method of disposition stated in such Demand;
(ii)    all other Registrable Securities which the Company has been requested to
register pursuant to Section 2.1(b); and
(iii)    all equity securities of the Company which the Company may elect to
register in connection with any offering of Registrable Securities pursuant to
this Section 2.1;
all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Shares, if any, to be so registered.
(b)    Each Demand shall specify: (i) the aggregate number of Registrable
Securities requested to be registered in such Demand Registration, (ii) the
intended method of disposition in connection with such Demand Registration, if
then known and (iii) the identity of the Requesting Shareholder (or Requesting
Shareholders). Within five (5) business days after receipt of a Demand, the
Company shall give written notice of such Demand to all other Shareholders, if
any. Subject to Section 2.1(h), the Company shall include in the Demand
Registration covered by such Demand all Registrable Securities with respect to
which the Company has received a written request for inclusion therein within
ten (10) days after the Company’s notice required by this paragraph has been
mailed. Such written request shall comply with the requirements of a Demand as
set forth in this Section 2.1(b).
(c)    Demand Registrations shall be on (i) if option (ii) and (iii) below are
not available, Form S-1 or any similar long-form registration (“Long-Form
Registration”), (ii) if option (iii) below is not available, Form S-3 or any
similar short form registration, if such short form registration is then
available to the Company, or (iii) Form S-3ASR if the Company is, at the time a
Demand is made, a Well-Known Seasoned Issuer (a Demand Registration under each
of clauses (ii) and (iii), a “Short-Form Registration”), in each case, in
compliance with the Securities Act and in the form of registration statements
that the Company has customarily prepared and filed with the SEC for issuances
of its Shares. The Company shall not be required to effect more than two
Long-Form Registrations per fiscal year.


6



--------------------------------------------------------------------------------





(d)    Effective Demand Registration. A Demand Registration shall not be deemed
to have been effected:
(i)    unless a registration statement with respect thereto has been declared
effective by the SEC and remains effective in compliance with the provisions of
the Securities Act and the laws of any U.S. state or other jurisdiction
applicable to the disposition of Registrable Securities covered by such
registration statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with such registration statement or
there shall cease to be any Registrable Securities;
(ii)    if, after it has become effective, such registration is interfered with
by any stop order, injunction or other order or requirement of the SEC or other
Governmental Entities or court for any reason other than a violation of
applicable law solely by any Selling Shareholder and has not thereafter become
effective;
(iii)    if, in the case of an Underwritten Offering, the conditions to closing
specified in an underwriting agreement applicable to the Company are not
satisfied or waived other than by reason of any breach or failure by any Selling
Shareholder; or
(iv)    if the Company effects a postponement, declares a Suspension Period or
similarly delays the exercise of rights under this Agreement pursuant to the
terms in the paragraph below or the terms of this Agreement generally.
Notwithstanding the foregoing, the Company shall not be obligated to
(i) maintain the effectiveness of a Long-Form Registration, filed pursuant to a
Demand Registration, for a period longer than 75 days or (ii) effect any Demand
Registration (A) within six (6) months of the effective date of a registration
statement with respect to a “firm commitment” Underwritten Offering in which all
Piggyback Sellers were given “piggyback” rights pursuant to Section 2.2 (and at
least 50% of the number of Registrable Securities requested by such Piggyback
Sellers to be included in such Demand Registration were included), (B) within
three (3) months of the effective date of a registration statement with respect
to any other Demand Registration, (C) within 90 days from the date on which a
Marketed Underwritten Offering was priced or (D) if, in the reasonable judgment
of the Board, it is not feasible for the Company to proceed with the Demand
Registration because of the unavailability of audited or other required
financial statements or financial information, provided that the Company shall
use commercially reasonable efforts to obtain such financial statements or
financial information as promptly as practicable. In addition, the Company shall
be entitled to postpone (upon written notice to all Shareholders) the filing or
the effectiveness of a registration statement for any Demand Registration (but
no more than twice in any period of twelve (12) consecutive months and in no
event for more than an aggregate of one-hundred twenty (120) days in any
three-hundred sixty-five (365) consecutive day period) if the Board determines
in its reasonable judgment that the filing or effectiveness of the registration
statement relating to such Demand Registration would cause the disclosure of
material, non-public information that the Company has a bona fide business
purpose for preserving as confidential, provided, however, that such
postponement shall terminate at such time that such information is no longer
material, non-public information or the


7



--------------------------------------------------------------------------------





Company no longer has a bona fide business purpose for preserving such
information as confidential.
(e)    Offering Requests.
(i)    Requests for Marketed Underwritten Offerings. A Requesting Shareholder
may from time to time request to sell Registrable Securities in an underwritten
offering that is registered pursuant to the Shelf Registration Statement or
under a Demand Registration that includes roadshow presentations or investor
calls by management of the Company or other marketing efforts by the Company (a
“Marketed Underwritten Offering”); provided that in the case of each such
Marketed Underwritten Offering the Registrable Securities proposed to be sold
shall have an expected aggregate offering price of at least $40 million; and
provided, further, that the Company shall not be required to effect (A) a
Marketed Underwritten Offering if another Marketed Underwritten Offering has
been effected and priced within 90 days or (B) more than four Marketed
Underwritten Offerings within any 12-month period. Notwithstanding anything
contrary in this Section 2.1, unless otherwise agreed to by the Requesting
Shareholders, no other Shareholder shall have the right to participate in a
Marketed Underwritten Offering.
(ii)    Requests for Non-Marketed Underwritten Offerings. Requesting
Shareholders may from time to time request to sell Registrable Securities in an
underwritten offering that is registered under the Shelf Registration Statement
or under a Demand Registration that does not include any marketing efforts by
the Company or its management, including a “block trade” (a “Non-Marketed
Underwritten Offering”); provided that in the case of each such Non-Marketed
Underwritten Offering the Registrable Securities proposed to be sold shall have
an aggregate offering price of at least $5 million. Notwithstanding anything
contrary in this Section 2.1, unless otherwise agreed to by the Requesting
Shareholders, no other Shareholder shall have the right to participate in a
Non-Marketed Underwritten Offering.
(iii)    Requests for Non-Underwritten Offerings. At any time that a Shelf
Registration Statement or any shelf registration statement filed in connection
with a Demand Registration shall be effective with respect to Registrable
Securities of a Requesting Shareholder and such Requesting Shareholder desires
to initiate an offering or sale of all or part of such Requesting Shareholder’s
Registrable Securities that does not constitute an Underwritten Offering (a
“Non-Underwritten Shelf Takedown”), such Requesting Shareholder shall so
indicate in a written request delivered to the Company no later than three
Business Days prior to the expected date of such Non-Underwritten Shelf
Takedown, which request shall include (i) the type and total number of
Registrable Securities expected to be offered and sold in such Non-Underwritten
Shelf Takedown and (ii) the expected plan of distribution of such
Non-Underwritten Shelf Takedown. Notwithstanding anything contrary in this
Section 2.1, unless otherwise agreed to by the Requesting Shareholder, no other
Shareholder shall have the right to participate in a Non-Underwritten Shelf
Takedown.
(iv)    Underwritten Offering Notices. All requests for Underwritten Offerings
shall be made by giving written notice to the Company (an


8



--------------------------------------------------------------------------------





“Underwritten Offering Notice”). Each Underwritten Offering Notice shall specify
(i) the approximate number of Registrable Securities to be sold in the
Underwritten Offering, (ii) whether such offering will be a Marketed
Underwritten Offering or a Non-Marketed Underwritten Offering, and (iii) the
intended marketing efforts, if any. Within five Business Days after receipt of
any Offering Notice, if agreed to by the Requesting Shareholders in accordance
with the provisions set forth above, the Company shall (A) send written notice
of such requested Offering to all other Shareholders, if any, and shall include
in such Offering all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within ten (10) days after
mailing such notice or (B) follow such other procedure agreed to by the
Requesting Shareholders with respect to allowing other Shareholders to
participate in the Underwritten Offering.
(f)    Any time that a Demand Registration involves an Underwritten Offering,
(i) the Shareholders holding a majority of the Registrable Securities requested
to be included in the Demand Registration shall select the investment banker or
investment bankers and managers that will serve as lead and co-managing
underwriters with respect to the offering of such Registrable Securities,
subject to the consent of the Company, such consent not to be unreasonably
withheld, and (ii) the Company and the Selling Shareholders shall enter into an
underwriting agreement that is reasonably acceptable to the Shareholders holding
a majority of the Registrable Securities requested to be included in the Demand
Registration with respect to the provisions affecting such Shareholders and
which agreement shall contain representations, warranties, indemnities and
agreements of the Company customarily included (but not inconsistent with the
covenants and agreements of the Company contained herein) by an issuer of common
stock in underwriting agreements with respect to offerings of common stock for
the account of, or on behalf of, such issuers.
(g)    The Company shall not include any securities other than Registrable
Securities in a Demand Registration, except with the written consent of the
Requesting Shareholders participating in such Demand Registration holding a
majority of the Registrable Securities included in such Demand Registration. If,
in connection with a Demand Registration, the lead bookrunning underwriters (or,
if such Demand Registration is not an Underwritten Offering, a nationally
recognized independent investment bank selected by the Company and reasonably
acceptable to Shareholders holding a majority of the Registrable Securities
included in such Demand Registration, and whose fees and expenses (other than
any underwriting discounts relating to such Registrable Securities sold in such
Demand Registration) shall be borne solely by the Company) advise the Company,
in writing, that, in their reasonable opinion, the inclusion of all of the
securities, including securities of the Company that are not Registrable
Securities, sought to be registered in connection with such Demand Registration
would adversely affect the marketability of the Registrable Securities sought to
be sold pursuant thereto, then the Company shall include in such registration
statement only such securities as the Company is reasonably advised by such
underwriters or investment bank can be sold without such adverse effect as
follows and in the following order of priority: (i) first, up to the number of
Shares requested to be included in such Demand Registration by any Shareholders,
which, in the opinion of the underwriter or investment bank can be sold without
adversely affecting the marketability of the offering, pro rata among such
Shareholders based upon the number of Shares


9



--------------------------------------------------------------------------------





deemed to be owned by such Persons; (ii) second, securities the Company proposes
to sell for its own account; and (iii) third, all other equity securities of the
Company duly requested to be included in such registration statement by any
other shareholders holding pari passu registration rights, pro rata on the basis
of the amount of such other securities requested to be included or such other
method determined by the Company.
Section 2.2    Piggyback Registration.
(a)    Subject to the terms and conditions hereof, whenever the Company proposes
to register the offer and sale of any of its equity securities under the
Securities Act (other than a registration by the Company on a registration
statement on Form S-4 or a registration statement on Form S-8 or any successor
forms thereto) (a “Piggyback Registration”), whether for its own account or for
the account of others, the Company shall give each Shareholder prompt written
notice thereof (but not less than ten (10) business days prior to the public
filing by the Company with the SEC of any registration statement with respect
thereto, provided that the Company shall not be required to deliver such notice
prior to the a confidential submission or non-public filing of any registration
statement with the SEC). Such notice (a “Piggyback Notice”) shall specify, at a
minimum, the number of equity securities proposed to be registered, the proposed
date of filing of such registration statement with the SEC, the proposed means
of distribution, the proposed managing underwriter or underwriters (if any and
if known) and a reasonable estimate by the Company of the proposed minimum
offering price of such equity securities. Upon the written request of any Person
that on the date of the Piggyback Notice is a Shareholder (a “Piggyback Seller”)
(which written request shall specify the number of Registrable Securities then
presently intended to be disposed of by such Piggyback Seller, and may condition
the sale of such Registrable Securities on a price range) given within ten (10)
days after such Piggyback Notice is received by such Piggyback Seller, the
Company, subject to the terms and conditions of this Agreement, shall use its
commercially reasonable efforts to cause all such Registrable Securities held by
Piggyback Sellers with respect to which the Company has received such written
requests for inclusion to be included in such Piggyback Registration on the same
terms and conditions as the Company’s equity securities being sold in such
Piggyback Registration (whether for the account of the Company or for the
account of others).
(b)    If, in connection with a Piggyback Registration, any managing underwriter
(or, if such Piggyback Registration is not an Underwritten Offering, a
nationally recognized independent investment bank selected by the Company and
reasonably acceptable to the Shareholders holding a majority of the Registrable
Securities included in such Piggyback Registration, and whose fees and expenses
shall be borne solely by the Company) advises the Company in writing that, in
its opinion, the inclusion of all the equity securities sought to be included in
such Piggyback Registration by (i) the Company, (ii) others who acquire Shares
after the date hereof and whom the Company gives registration rights and have
sought to have all or part of such Shares registered in such Piggyback
Registration pursuant to such registration rights, (iii) others with the written
consent of Shareholders participating in such Demand Registration holding a
majority of the Registrable Securities included in such Demand Registration
(such Persons referenced in clauses (ii) and (iii) of this Section 2.2(b) being
“Other Demanding Sellers”), and (iv) the Piggyback Sellers, as the case may be,
would adversely affect the


10



--------------------------------------------------------------------------------





marketability of the equity securities sought to be sold pursuant thereto, then
the Company shall include in the registration statement applicable to such
Piggyback Registration only such equity securities as the Company is so advised
by such underwriter can be sold without such an effect, as follows and in the
following order of priority:
(i)    if the Piggyback Registration relates to an offering for the Company’s
own account, then (A) first, such number of equity securities to be sold by the
Company for its own account, and (B) second, Shares requested to be included in
such Piggyback Registration by any Other Demanding Sellers and any Piggyback
Sellers, pro rata among such Other Demanding Sellers and Piggyback Sellers based
upon the number of Shares deemed to be beneficially owned by such Persons; or
(ii)    if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, Shares requested to be included in such
Piggyback Registration by any Other Demanding Sellers and any Piggyback Sellers,
pro rata among such Other Demanding Sellers and Piggyback Sellers based upon the
number of Shares deemed to be owned by such Persons, and (B) second, the other
equity securities of the Company proposed to be sold by the Company as
determined by the Company.
(c)    In connection with any Underwritten Offering under this Section 2.2, the
Company shall not be required to include the Registrable Securities of a
Shareholder in the Underwritten Offering unless such Shareholder accepts the
terms of the underwriting as agreed upon between the Company and the
underwriters, or, if applicable, the underwriters selected by the Shareholders
holding a majority of the Registrable Securities requested to be included in the
Demand Registration in accordance with the terms of hereof.
(d)    If, at any time after giving written notice of its intention to register
the offer and sale of any of its equity securities as set forth in this Section
2.2 and prior to the time the registration statement filed in connection with
such Piggyback Registration is declared effective, the Company shall determine,
at its election, for any reason not to register the offer and sale of such
equity securities, the Company shall give written notice of such determination
to each Shareholder within five (5) days thereof and thereupon shall be relieved
of its obligation to register the offer and sale of any Registrable Securities
in connection with such particular withdrawn or abandoned Piggyback Registration
(but not from its obligation to pay the Registration Expenses in connection
therewith as provided herein); provided, that Shareholders may continue the
registration as a Demand Registration pursuant to the terms of Section 2.1.
Section 2.3    Shelf Registration.
(a)    Subject to Section 2.3(d), and further subject to the availability of a
registration statement on Form S-3 or on any other form which permits
incorporation of information by reference to other documents filed by the issuer
with the SEC (“Form S-3”) to the Company, any of the Shareholders may by written
notice delivered to the Company (the “Shelf Notice”) require the Company to file
as soon as practicable (but no later than sixty (60) days after the date the
Shelf Notice is delivered), and to use commercially reasonable efforts to cause
to be declared effective by the SEC as promptly as practicable and within ninety
(90) days after


11



--------------------------------------------------------------------------------





such filing date, a Form S-3 providing for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act relating to the
offer and sale, from time to time, of a number of Registrable Securities that is
equal to or greater than the Registrable Amount (based on the number of
Registrable Securities outstanding on the date such notice is delivered) owned
by such Shareholders and any other Shareholders who elect to participate therein
as provided in Section 2.3(b) in accordance with the plan and method of
distribution set forth in the prospectus included in such Form S-3 (the “Shelf
Registration Statement”).
(b)    Within five (5) business days after receipt of a Shelf Notice pursuant to
Section 2.3, the Company will deliver written notice thereof to each
Shareholder. Each Piggyback Seller may elect to participate in the Shelf
Registration Statement by delivering to the Company a written request to so
participate within ten (10) days after the Shelf Notice is received by any such
Piggyback Seller.
(c)    Subject to Section 2.3(d), the Company will use commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective
(including through updates, amendments, replacements or otherwise) until the
date on which all Registrable Securities covered by the Shelf Registration
Statement have been sold thereunder in accordance with the plan and method of
distribution disclosed in the prospectus included in the Shelf Registration
Statement, or otherwise. If the Company becomes ineligible to use Form S-3 for
secondary sales, the Company shall use commercially reasonable efforts to file a
Form S-1 shelf as promptly as practicable to replace the Shelf Registration
Statement that is a Form S-3 shelf (but in no event more than 20 Business Days
after the date of such ineligibility) and have the Form S-1 shelf declared
effective as promptly as practicable (but in no event more than 90 days after
the date of such filing) (at which time the Shelf Registration Statement shall
refer to such Form S-1, and, in the event the Company again becomes eligible to
use Form S-3 for secondary sales, the Company shall use commercially reasonable
efforts to convert the Form S-1 shelf into a Form S-3 shelf).
(d)    Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled to suspend the use of the prospectus included in the
Shelf Registration Statement, filed in accordance with Section 2.3, for a
reasonable period of time not to exceed ninety (90) days in succession or
one-hundred eighty (180) days in the aggregate in any twelve (12) month period
(a “Suspension Period”, provided, however, that any Suspension Period shall
terminate at such time as the conditions which gave rise to the Suspension
Period have ceased) if the Board shall determine in its reasonable judgment that
(A) it is not feasible for the Shareholder to use the prospectus for the sale of
Registrable Securities because of the unavailability of audited or other
required financial statements or financial information, provided that the
Company shall use its reasonable efforts to obtain such financial statements as
promptly as practicable, or (B) the filing or effectiveness of the prospectus
relating to the Shelf Registration Statement would cause the disclosure of
material, non-public information that the Company has a bona fide business
purpose for preserving as confidential. After the expiration of any Suspension
Period and without any further request from a Shareholder, the Company shall as
promptly as reasonably practicable prepare a post-effective amendment or
supplement to the Shelf Registration Statement or the prospectus, or any


12



--------------------------------------------------------------------------------





document incorporated therein by reference, or file any other required document
so that, as thereafter delivered to purchasers of the Registrable Securities
included therein, the prospectus will not include an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
(e)    The Shareholders shall be entitled to demand such number of shelf
registrations as shall be necessary to sell all of its Registrable Securities
pursuant to this Section 2.3.
Section 2.4    Withdrawal Rights.
Any Shareholder having notified or directed the Company to include any or all of
its Registrable Securities in a registration statement under the Securities Act
shall have the right to withdraw any such notice or direction with respect to
any or all of the Registrable Securities designated by it for registration by
giving written notice to such effect to the Company prior to the effective date
of such registration statement. In the event of any such withdrawal, the Company
shall not include such Registrable Securities in the applicable registration and
such Registrable Securities shall continue to be Registrable Securities for all
purposes of this Agreement. No such withdrawal shall affect the obligations of
the Company with respect to the Registrable Securities not so withdrawn;
provided, however, that in the case of a Demand Registration, if such withdrawal
shall reduce the number of Registrable Securities sought to be included in such
registration below the Registrable Amount, then the Company shall as promptly as
practicable give each Shareholder seeking to register Registrable Securities
notice to such effect and, within ten (10) days following the mailing of such
notice, such Shareholders still seeking registration shall, by written notice to
the Company, elect to register additional Registrable Securities to satisfy the
Registrable Amount or elect that such registration statement not be filed or, if
theretofore filed, be withdrawn. During such 10-day period, the Company shall
not file such registration statement if not theretofore filed or, if such
registration statement has been theretofore filed, the Company shall not seek,
and shall use commercially reasonable efforts to prevent, the effectiveness
thereof. If a Shareholder more than once in any year withdraws its notification
or direction to the Company to include Registrable Securities in a registration
statement in accordance with this Section 2.4 with respect to a sufficient
number of shares so as to reduce the number of Registrable Securities requested
to be included in such registration statement below the Registrable Amount (and
Shareholders do not elect to register additional Registrable Securities to
satisfy the Registrable Amount), such Shareholder shall be required to promptly
reimburse the Company for all expenses incurred by the Company in connection
with preparing for the registration of such Registrable Securities.
Section 2.5    Holdback Agreements.
(a)    In the case of any Underwritten Offering in connection with a Demand or
Shelf Registration pursuant to this Agreement, each Requesting Shareholder, and
in the case of any Piggyback Registration pursuant to this Agreement, each
participating Shareholder, agrees not to effect any public sale or distribution
(including sales pursuant to Rule 144) of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for


13



--------------------------------------------------------------------------------





such equity securities, during any time period reasonably requested by the
managing underwriter(s) of such Underwritten Offering (which shall not exceed
seventy-five (75) days) with respect to any Demand, Shelf or Piggyback
Registration (in each case, except as part of such registration subject to
customary exceptions to be agreed). Each Shareholder subject to the restrictions
of the first sentence of Section 2.5 shall receive the benefit of any shorter
“lock-up” period or permitted exceptions agreed to by the managing
underwriter(s) for any Underwritten Offering pursuant to this Agreement
irrespective of whether such Shareholder participated in the Underwritten
Offering and the terms of such lock-up agreements shall govern such Shareholders
in lieu of the first sentence of Section 2.5.
(b)    In the case of any Underwritten Offering pursuant to this Agreement, the
Company shall use commercially reasonable efforts to cause other Shareholders
(other than the Shareholders) and its directors and officers to execute any
lock-up agreements in form and substance as agreed by the Shareholders and as
reasonably requested by the managing underwriters; provided, that the Holder
agrees to cause the directors of the Company then employed by the Holder to
execute any such lock-up agreements.
(c)    In the case of any Underwritten Offering, the Company agrees not to
effect any Public Offering or distribution of any equity securities of the
Company, or securities convertible into or exchangeable or exercisable for
equity securities of the Company for a period (a) commencing upon the earlier of
(x) the commencement of the roadshow in respect of such offering and(y) seven
days prior to the pricing of such offering and (b) ending 90 days after the
pricing of such offering, except, in each case, as part of such Underwritten
Offering.
Section 2.6    Registration Procedures.
(a)    If and whenever the Company is required to use commercially reasonable
efforts to effect the registration of any Registrable Securities under the
Securities Act as provided in Section 2.1, Section 2.2, and Section 2.3 the
Company shall as expeditiously as reasonably possible:
(i)    prepare and file with the SEC (subject to the provisions of Section 2.3
with respect to Shelf Registrations, promptly and, in any event on or before the
date that is (i) 90 days, in the case of any Long-Form Registration, after the
receipt by the Company a Demand from a Requesting Shareholder or (ii) 45 days,
in the case of any Short-Form Registration, after the receipt by the Company of
a Demand from a Requesting Shareholder) the requisite registration statement to
effect any such registration and thereafter use its commercially reasonable
efforts to cause such registration statement to be declared effective by the SEC
and remain effective pursuant to the terms of this Agreement and cause such
registration statement to contain a “Plan of Distribution” that permits the
distribution of securities pursuant to all legal means; provided, however, that
the Company may discontinue any registration of its securities which are not
Registrable Securities at any time prior to the effective date of the
registration statement relating thereto; provided, further that before filing
such registration statement, prospectus or any amendments thereto, the Company
will furnish to the counsel selected by the Shareholders which are including
Registrable Securities in such registration copies of all such


14



--------------------------------------------------------------------------------





documents proposed to be filed, which documents will be subject to the review of
such counsel, and such review to be conducted with reasonable promptness;
(ii)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until the earlier of such time
as all of such securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
registration statement or (i) in the case of a Demand Registration pursuant to
Section 2.1, the expiration of ninety (90) days after such registration
statement becomes effective or (ii) in the case of a Piggyback Registration
pursuant to Section 2.2, the expiration of ninety (90) days after such
registration statement becomes effective;
(iii)    furnish to each Selling Shareholder and each underwriter, if any, of
the securities being sold by such Selling Shareholder such number of conformed
copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits), such number of copies of the
prospectus contained in such registration statement (including each preliminary
prospectus and any summary prospectus) and each free writing prospectus (as
defined in Rule 405 of the Securities Act) (a “Free Writing Prospectus”)
utilized in connection therewith and any other prospectus filed under Rule 424
under the Securities Act, in conformity with the requirements of the Securities
Act, and such other documents as such Selling Shareholder and underwriter, if
any, may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities owned by such Selling Shareholder;
(iv)    use commercially reasonable efforts to register or qualify such
Registrable Securities covered by such registration statement under such other
securities laws or blue sky laws of such jurisdictions as any Selling
Shareholder and any underwriter of the securities being sold by such Selling
Shareholder shall reasonably request, and take any other action which may be
reasonably necessary or advisable to enable such Selling Shareholder and
underwriter to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Selling Shareholder, except that the
Company shall not for any such purpose be required to (A) qualify generally to
do business as a foreign corporation in any jurisdiction wherein it would not
but for the requirements of this clause (iv) be obligated to be so qualified,
(B) subject itself to taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;
(v)    use commercially reasonable efforts to cause such Registrable Securities
to be listed on each securities exchange on which similar securities issued by
the Company are then listed and, if no such securities are so listed, use
commercially reasonable efforts to cause such Registrable Securities to be
listed on the New York Stock Exchange or the NASDAQ Stock Market;
(vi)    use commercially reasonable efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved


15



--------------------------------------------------------------------------------





by such other Governmental Entities as may be necessary to enable each Selling
Shareholder thereof to consummate the disposition of such Registrable
Securities;
(vii)    in connection with an Underwritten Offering, obtain for each Selling
Shareholder and underwriter:
(A)    an opinion of counsel for the Company, covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Selling Shareholder and underwriters, and
(B)    a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in Statement
on Auditing Standards No. 72, an “agreed upon procedures” letter) signed by the
independent public accountants who have certified the Company’s financial
statements included in such registration statement;
(viii)    promptly make available for inspection by a representative of the
Selling Shareholders, any underwriter participating in any disposition pursuant
to any registration statement, and any attorney, accountant or other agent or
representative retained by the Selling Shareholders (collectively and not
individually) or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility in connection with such
registration statement, and cause the Company’s officers, directors and
employees to supply all information requested by any such Inspector in
connection with such registration statement; provided, however, that, unless the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the registration statement or the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
the Company shall not be required to provide any information under this
subparagraph (viii) if (i) the Company believes, after consultation with counsel
for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information or (ii) if
either (A) the Company has requested and been granted from the SEC confidential
treatment of such information contained in any filing with the SEC or documents
provided supplementally or otherwise or (B) the Company reasonably determines
that such Records are confidential and so notifies the Inspectors in writing
unless prior to furnishing any such information with respect to (i) or (ii) such
Selling Shareholder requesting such information agrees, and causes each of its
Inspectors, to enter into a confidentiality agreement on terms reasonably
acceptable to the Company; and provided, further, that each Selling Shareholder
agrees that it will, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, give notice to the Company and allow the
Company, at its expense, to undertake appropriate action and to prevent
disclosure of the Records deemed confidential;
(ix)    promptly notify in writing each Selling Shareholder and the
underwriters, if any, of the following events:


16



--------------------------------------------------------------------------------





(A)    the filing (or confidential submission, as applicable) of the
registration statement, the prospectus or any prospectus supplement related
thereto or post-effective amendment to the registration statement or any Free
Writing Prospectus utilized in connection therewith, and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective;
(B)    any request by the SEC or any other Governmental Entity for amendments or
supplements to the registration statement or the prospectus or for additional
information;
(C)    the issuance by the SEC or any other Governmental Entity of any stop
order suspending the effectiveness of the registration statement or the
initiation of any proceedings by any Person for that purpose; and
(D)    the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;
(x)    notify each Selling Shareholder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
promptly prepare and furnish to such Selling Shareholder a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading;
(xi)    use commercially reasonable efforts to prevent the issuance of and, if
issued, obtain the withdrawal of any order suspending the effectiveness of such
registration statement or any suspension of the qualification of any Registrable
Securities for sale under the securities or blue sky laws of any jurisdiction;
(xii)    otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to each Selling
Shareholder, as soon as reasonably practicable, an earning statement of the
Company covering the period of at least twelve (12) months, but not more than
eighteen (18) months, beginning with the first day of the Company’s first full
quarter after the effective date of such registration statement, which earning
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder;
(xiii)    cooperate with the Selling Shareholders and the managing underwriter
to facilitate the timely preparation and delivery of certificates (which shall
not bear any restrictive legends unless required under applicable law)
representing securities sold under any registration statement, and enable such
securities to be in such denominations and registered in such names as the
managing underwriter or such Selling Shareholders may request and keep available
and make available to the Company’s transfer agent prior to the effectiveness of
such


17



--------------------------------------------------------------------------------





registration statement a supply of such certificates, or, if requested by a
Selling Shareholder or an underwriter, to facilitate the delivery of such
securities in book-entry form;
(xiv)    have appropriate officers of the Company prepare and make presentations
at any “road shows” and before analysts and rating agencies, as the case may be,
and other information meetings organized by the underwriters, take other actions
to obtain ratings for any Registrable Securities (if they are eligible to be
rated) and otherwise use its commercially reasonable efforts to cooperate as
reasonably requested by the Selling Shareholders and the underwriters in the
offering, marketing or selling of the Registrable Securities;
(xv)    with respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials without the prior written
consent of the Shareholders holding the Registrable Securities covered by such
registration statement, which Free Writing Prospectuses or other materials shall
be subject to the prior reasonable review of the Selling Shareholders and their
counsel;
(xvi)    (A) as expeditiously as possible and within the deadlines specified by
the Securities Act, make all required filings of all prospectuses and Free
Writing Prospectuses with the SEC and (B) within the deadlines specified by the
Exchange Act, make all filings of periodic and current reports and other
materials required by the Exchange Act;
(xvii)    as expeditiously as possible and within the deadlines specified by the
Securities Act, make all required filing fee payments in respect of any
registration statement or prospectus used under this Agreement (and any offering
covered thereby);
(xviii)    as expeditiously as practicable, keep the Selling Shareholders and
their counsel advised as to the initiation and progress of any registration
hereunder;
(xix)    cooperate with each Selling Shareholder and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;
(xx)    furnish the Selling Shareholders, their counsel and the underwriters, as
expeditiously as possible, copies of all correspondence with or from the SEC,
the FINRA, any stock exchange or other self-regulatory organization relating to
the registration statement or the transactions contemplated thereby and, a
reasonable time prior to furnishing or filing any such correspondence to the
SEC, the FINRA, stock exchange or self-regulatory organization, furnish drafts
of such correspondence to the Selling Shareholders, their counsel, and the
underwriters for review and comment, such review and comment to be conducted
with reasonable promptness; and
(xxi)    to take all other reasonable steps necessary to effect the registration
and disposition of the Registrable Securities contemplated hereby.
(b)    The Company may require each Selling Shareholder and each underwriter, if
any, to furnish the Company in writing such information regarding each Selling
Shareholder or underwriter and the distribution of such Registrable Securities
as the Company


18



--------------------------------------------------------------------------------





may from time to time reasonably request to complete or amend the information
required by such registration statement.
(c)    Without limiting the terms of Section 2.1(a), in the event that the
offering of Registrable Securities is to be made by or through an underwriter,
the Company, if requested by the underwriter, shall enter into an underwriting
agreement with a managing underwriter or underwriters in connection with such
offering containing representations, warranties, indemnities and agreements
customarily included (but not inconsistent with the covenants and agreements of
the Company contained herein) by an issuer of common stock in underwriting
agreements with respect to offerings of common stock for the account of, or on
behalf of, such issuers.
(d)    Each Selling Shareholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in Sections
2.6(a)(ix)(C), 2.6(a)(ix)(D), or 2.6(a)(x), such Selling Shareholder shall
forthwith discontinue (in the case of Section 2.6(a)(ix)(D), only in the
relevant jurisdiction set forth in such notice) such Selling Shareholder’s
disposition of Registrable Securities pursuant to the applicable registration
statement and prospectus relating thereto until such Selling Shareholder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 2.6(a)(x) and, if so directed by the Company, deliver to the Company, at
the Company’s expense, all copies, other than permanent file copies, then in
such Selling Shareholder’s possession of the prospectus current at the time of
receipt of such notice relating to such Registrable Securities. In the event the
Company shall give such notice, any applicable period during which such
registration statement must remain effective pursuant to this Agreement shall be
extended by the number of days during the period from the date of giving of a
notice regarding the happening of an event of the kind described in Section
2.6(a)(ix), Section 2.6(a)(ix)(D) or Section 2.6(a)(x) to the date when all such
Selling Shareholders shall receive such a supplemented or amended prospectus and
such prospectus shall have been filed with the SEC.
Section 2.7    Registration Expenses. All expenses incident to the Company’s
performance of, or compliance with, its obligations under Article II of this
Agreement in respect of a particular offering, including, without limitation,
all registration and filing fees, all fees and expenses of compliance with
securities and “blue sky” laws, all fees and expenses associated with filings
required to be made with the FINRA (including, if applicable, reasonable and
customary fees and expenses of any “qualified independent underwriter” as such
term is defined by the FINRA), all fees and expenses of compliance with
securities and “blue sky” laws, all printing (including, without limitation,
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with the Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by a holder of
Registrable Securities) and copying expenses, all messenger and delivery
expenses, all fees and expenses of the Company’s independent certified public
accountants and counsel (including with respect to “comfort” letters and
opinions) and reasonable and customary fees and expenses of one firm of counsel
to the Selling Shareholders (which firm shall be selected by the Selling
Shareholders holding a majority of the Registrable Securities included in such
registration) (collectively, the “Registration Expenses”) shall be borne by the
Selling Shareholders that are selling Registrable Securities in connection with
such offering, regardless of whether a registration is effected; provided, that
such expenses shall be consistent with the customary and then-prevailing market


19



--------------------------------------------------------------------------------





practice for similar offerings (taking into account the size of such offerings
and other relevant factors but assuming a seller of registrable securities other
than the Company) (the “Selling Shareholder Expenses Cap”). The Company will pay
any amounts above the Selling Shareholder Expenses Cap in respect of any
offering and will pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties, the expense of any annual audit and the expense of any
liability insurance) and the expenses and fees for listing the securities to be
registered on each securities exchange and included in each established
over-the-counter market on which similar securities issued by the Company are
then listed or traded. Each Selling Shareholder shall pay its portion of all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale of such Selling Shareholder’s Registrable Securities pursuant to any
registration.
Section 2.8    Registration Indemnification.
(a)    By the Company. The Company agrees to indemnify and hold harmless, to the
fullest extent permitted by law, each Selling Shareholder and each of their
respective Affiliates and their respective officers, directors, employees,
managers, partners and agents and each Person who controls (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act) such
Selling Shareholder or such other Person indemnified under this Section 2.8(a)
from and against all losses, claims, damages, liabilities and expenses, whether
joint or several (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (collectively, the “Losses”), to which they are or
any of them may become subject under the Securities Act, the Exchange Act or
other U.S. federal or state statutory law (including any applicable “blue sky”
laws), rule or regulation, at common law or otherwise, insofar as such Losses
arise out of, are based upon, are caused by or relate to any untrue statement
(or alleged untrue statement) of a material fact contained in any registration
statement, prospectus or preliminary prospectus, offering circular, offering
memorandum or Disclosure Package (including the Free Writing Prospectus) or any
amendment or supplement thereto or any filing or document incidental to such
registration or qualification of the securities as required by this Agreement,
or any omission (or alleged omission) of a material fact required to be stated
therein or necessary to make the statements therein not misleading, except that
no Person indemnified shall be indemnified hereunder insofar as the same are
made in conformity with and in reliance on information furnished in writing to
the Company by such Person concerning such Person expressly for use therein.
Such indemnification obligation shall be in addition to any liability that the
Company may otherwise have to any such indemnified person. In connection with an
Underwritten Offering and without limiting any of the Company’s other
obligations under this Agreement, the Company shall also indemnify such
underwriters, their officers, directors, employees and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act) such underwriters or such other Person indemnified under
this Section 2.8(a) to the same extent as provided above with respect to the
indemnification (and exceptions thereto) of Selling Shareholders. Reimbursements
payable pursuant to the indemnification contemplated by this Section 2.8(a) will
be made by periodic payments during the course of any investigation or defense,
as and when bills are received or expenses incurred.
(b)    By the Selling Shareholders. In connection with any registration
statement in which a Shareholder is participating, each such Selling Shareholder
will furnish to


20



--------------------------------------------------------------------------------





the Company in writing information regarding such Person’s ownership of
Registrable Securities and its intended method of distribution thereof and, to
the extent permitted by law, shall, severally and not jointly, indemnify the
Company, its Affiliates and their respective directors, officers, employees and
agents and each Person who controls (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) the Company or such other
Person indemnified under this Section 2.8(b) against all Losses caused by any
untrue statement of material fact contained in the registration statement,
prospectus or preliminary prospectus or Free Writing Prospectus or any amendment
or supplement thereto or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement or omission is furnished in writing by
such Person concerning such Person expressly for use therein; provided, however,
that each Selling Shareholder’s obligation to indemnify the Company hereunder
shall, to the extent more than one Person is subject to the same indemnification
obligation, be apportioned between each Person based upon the net amount
received by each Person from the sale of Registrable Securities, as compared to
the total net amount received by all of the indemnifying Persons pursuant to
such registration statement. Notwithstanding the foregoing, no Person shall be
liable to the Company and the underwriters for aggregate amounts in excess of
the lesser of (i) such apportionment and (ii) the net amount received by such
holder in the offering giving rise to such liability.
(c)    Notice. Any Person entitled to indemnification hereunder shall give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification; provided, however, the failure to give such
notice shall not release the indemnifying party from its obligation, except to
the extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice on a timely basis.
(d)    Defense of Actions. In any case in which any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not (so long as it shall
continue to have the right to defend, contest, litigate and settle the matter in
question in accordance with this paragraph) be liable to such indemnified party
hereunder for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, supervision and monitoring (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party, (ii) counsel to the indemnifying party has
informed the indemnifying party that the joint representation of the
indemnifying party and one or more indemnified parties could be inappropriate
under applicable standards of professional conduct, or (iii) the indemnifying
party shall have failed within a reasonable period of time to assume such
defense and the indemnified party is or is reasonably likely to be prejudiced by
such delay, in any such event the indemnified party shall be promptly reimbursed
by the indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent (such consent not
to be unreasonably withheld). The


21



--------------------------------------------------------------------------------





indemnifying party shall lose its right to defend, contest, litigate and settle
a matter if it shall fail to diligently contest such matter (except to the
extent settled in accordance with the next following sentence). No matter shall
be settled by an indemnifying party without the consent of the indemnified party
(which consent shall not be unreasonably withheld, it being understood that the
indemnified party shall not be deemed to be unreasonable in withholding its
consent if the proposed settlement imposes any obligation on the indemnified
party).
(e)    Survival. The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified Person and will survive the transfer of the
Registrable Securities and the termination of this Agreement.
(f)    Contribution. If recovery is not available or is insufficient under the
foregoing indemnification provisions for any reason or reasons other than as
specified therein, in each case as determined by a court of competent
jurisdiction, any Person who would otherwise be entitled to indemnification by
the terms thereof shall nevertheless be entitled to contribution with respect to
any Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons’ relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances. It is hereby agreed that it
would not necessarily be equitable if the amount of such contribution were
determined by pro rata or per capita allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the immediately preceding sentence of this Section 2.8(f). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not found guilty of such fraudulent misrepresentation. Notwithstanding the
foregoing, no Selling Shareholder or transferee thereof shall be required to
make a contribution in excess of the net amount received by such holder from its
sale of Registrable Securities in connection with the offering that gave rise to
the contribution obligation.
Section 2.9    Request for Information; Certain Rights.
(a)    Request for Information. Not less than five (5) business days before the
expected filing (or confidential submission, if applicable) date of each
registration statement pursuant to this Agreement, the Company shall notify each
Shareholder who has timely provided the requisite notice hereunder entitling the
Shareholder to include for registration Registrable Securities in such
registration statement of the information, documents and instruments from such
Shareholder that the Company or any underwriter reasonably requests in
connection with such registration statement, including, but not limited to a
questionnaire, custody agreement, power of attorney, form of lock-up letter and
form of underwriting agreement (the “Requested Information”). Such Shareholder
shall promptly return the Requested Information to the Company. If the Company
has not received the Requested Information (or a written assurance from such
Shareholder that the Requested Information that cannot practicably be provided
prior to filing of the registration statement will be provided in a timely
fashion) from such Shareholder within a reasonable period of time (as determined
by the Company) prior to the filing (or confidential submission, if applicable)
of the applicable


22



--------------------------------------------------------------------------------





registration statement, the Company may file such registration statement without
including Registrable Securities of such Shareholder, provided that the Company
shall include such Registrable Securities upon receipt of such Requested
Information. The failure to so include in any registration statement the
Registrable Securities of a Shareholder (with regard to that registration
statement) shall not in and of itself result in any liability on the part of the
Company to such Shareholder.
(b)    No Grant of Future Registration Rights. The Company shall not grant any
shelf, demand, piggyback or incidental registration rights that are senior to or
otherwise conflict with the rights granted to the Shareholders hereunder to any
other Person without the prior written consent of Shareholders holding a
majority of the Registrable Securities held by all Shareholders.
(c)    Alternative Markets. In the event that a trading market for the Company’s
Shares develops that does not require that the Shares be registered under
Section 12 of the Exchange Act (e.g. outside the United States or through a Rule
144A trading market), the Company agrees to provide alternative liquidity
provisions to the Shareholders that would be the functional equivalent of this
Article II, including the provision of offering documents, the entering into of
placement and/or listing agreements and the functional equivalent of the other
terms of this Article II and with the functional equivalent of the division of
liabilities and expenses as provided in this Article II.
(d)    Adjustments Affecting Registrable Shares. Without the written consent of
each Shareholder, the Company shall not effect or permit to occur any
combination, subdivision or reclassification of Registrable Shares that would
materially adversely affect the ability of the Shareholders to include such
Registrable Shares in any registration of securities under the Securities Act
contemplated by this Agreement or the marketability of such Registrable Shares
under any such registration or other offering.
(e)    Rule 144. The Company shall take all actions reasonably necessary to
enable Shareholders to sell Registrable Shares without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such rule may be amended from time to time or (b)
any similar rules or regulations adopted by the Commission, including, without
limiting the generality of the foregoing, filing on a timely basis all reports
required to be filed under the Exchange Act. Upon the written request of any
Shareholder, the Company shall deliver to such Shareholder a written statement
as to whether it has complied with such requirements.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1    Representations and Warranties of Holder. Holder represents and
warrants to the Company that (a) this Agreement has been duly authorized,
executed and delivered by such Shareholder, and is a valid and binding agreement
of Holder, enforceable against it in accordance with its terms, except that the
enforcement thereof may be subject to bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and to general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and (b) the execution, delivery and performance by Holder, of
this Agreement does not violate or


23



--------------------------------------------------------------------------------





conflict with or result in a breach of or constitute (or with notice or lapse of
time or both constitute) a default under any agreement to which such
Shareholder, is a party or, the organizational documents of Holder.
Section 3.2    Representations and Warranties of the Company. The Company
represents and warrants to Holder that (a) this Agreement has been duly
authorized, executed and delivered by the Company and is a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except that the enforcement thereof may be subject to bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law); and (b) the execution, delivery
and performance by the Company of this Agreement does not violate or conflict
with or result in a breach by the Company of or constitute (or with notice or
lapse of time or both constitute) a violation by the Company under its Bye-laws,
any existing applicable law, rule, regulation, judgment, order, or decree of any
Governmental Entity exercising any statutory or regulatory authority of any of
the foregoing, domestic or foreign, having jurisdiction over the Company or any
of its respective properties or assets, or any agreement or instrument to which
the Company is a party or by which the Company or any of its respective
properties or assets may be bound.
ARTICLE IV

MISCELLANEOUS
Section 4.1    Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 4.1) or nationally
recognized overnight courier, addressed to such party at the address or
facsimile number set forth below or such other address or facsimile number as
may hereafter be designated in writing by such party to the other parties:
(a)    if to the Company, to:
(ii)
If to AHL, to:

Athene Holding Ltd.
Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Attention:    Natasha Scotland Courcy
E-mail:    NCourcy@athene.bm
with a copy (which shall not constitute notice) to:
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
United States of America


24



--------------------------------------------------------------------------------





Attention:     Perry J. Shwachman
Samir A. Gandhi
Jeremy Watson
E-mail:
pshwachman@sidley.com

sgandhi@sidley.com
jcwatson@sidley.com


Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention:    A. Peter Harwich
Daniel E. Rees
Email:    peter.harwich@lw.com
daniel.rees@lw.com


(b)    if to Holder, to:
c/o Apollo Global Management
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention: John J. Suydam and General Counsel
with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Tracey A. Zaccone, Esq.
Fax: (212) 492-0085
Section 4.2    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
Section 4.3    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement, it being understood
that both parties need not sign the same counterpart. Facsimile counterpart
signatures to this Agreement shall be binding and enforceable.


25



--------------------------------------------------------------------------------





Section 4.4    Entire Agreement; No Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties with respect to the subject matter
hereof and is not intended to confer upon any Person, other than the parties
hereto, any rights or remedies hereunder.
Section 4.5    Further Assurances. Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments, and
documents as any other party hereto reasonably may request in order to carry out
the provisions of this Agreement and the consummation of the transactions
contemplated hereby.
Section 4.6    Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF BERMUDA (WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled to an injunction or injunctions and other equitable remedies to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in the Selected Court (as defined below), this being in addition to any
other remedy to which they are entitled at law or in equity. Any requirements
for the securing or posting of any bond with respect to such remedy are hereby
waived by each of the parties hereto. Each party further agrees that, in the
event of any action for an injunction or other equitable remedy in respect of
such breach or enforcement of specific performance, it will not assert the
defense that a remedy at law would be adequate.
Section 4.7    Consent To Jurisdiction. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement or any
transaction contemplated hereby each of the parties hereto hereby irrevocably
(a) submits to the exclusive jurisdiction of  the Supreme Court of Bermuda (the
“Selected Court”) and waives any objection to venue being laid in the Selected
Court whether based on the grounds of forum non conveniens or otherwise and
hereby agrees not to commence any such Proceeding other than before one of the
Selected Court; provided, however, that a party may commence any Proceeding in a
court other than the Selected Court solely for the purpose of enforcing an order
or judgment issued by the Selected Court; (b) consents to service of process in
any Proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized international express carrier or delivery
service, to the applicable party hereto at their respective addresses referred
to in Section 4.1; provided, however, that nothing herein shall affect the right
of any party hereto to serve process in any other manner permitted by law; and
(c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN
PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF


26



--------------------------------------------------------------------------------





THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER AMONG THEM
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT
A JURY.
Section 4.8    Amendments; Waivers.
(a)    No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and Shareholders holding a majority of the Registrable Securities,
or in the case of a waiver, by the party against whom the waiver is to be
effective; provided, that such amendment or waiver which adversely affects any
party to this Agreement and is prejudicial to such party relative to all other
parties (other than the Company) cannot be effected without the consent of such
party.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 4.9    Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties; provided that any Shareholder may
assign its rights hereunder in connection with a transfer of its Shares if such
transferee (i) (A) is an Affiliate of such Shareholder or (B) shall own at least
5% of the Company’s outstanding Common Stock (on an as-converted basis, if
applicable and after giving effect to all vested and unvested Shares, if
applicable) after giving effect to such transfer and (ii) shall execute a
joinder to this Agreement. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.
Section 4.10    Effectiveness. This Agreement shall become effective upon the
Closing Date.
Section 4.11    Term. This Agreement shall automatically terminate with respect
to any Shareholder upon the date on which the such Shareholder no longer
Beneficially Own Shares representing at least 1% of the Shares then outstanding
(after giving effect to all vested and unvested Shares, if applicable).
[Remainder of page intentionally left blank]




27



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
APOLLO GLOBAL MANAGEMENT, INC.

By: /s/ John J. Suydam
Name: John J. Suydam
Title: Chief Legal Officer, Vice President and Secretary


ATHENE HOLDING LTD.
By:
/s/ Adam Laing
Name: Adam Laing
Title: SVP Finance





[Signature Page to Registration Rights Agreement]

